Citation Nr: 0702206	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  03-36 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1971 to October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision by the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2006, the veteran 
testified at a personal hearing before the undersigned Acting 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.

The Board notes that at his personal hearing the veteran 
testified that he had recently received his master's degree 
in science and computer information systems which was the 
benefit specifically sought on appeal.  VA's General Counsel 
has held, however, that when VA, in its discretion, 
determines the facts and equities of the individual 
circumstances so warrant, it may directly reimburse an 
eligible veteran for the costs of tuition and fees, necessary 
supplies, and services paid by the veteran which VA 
retroactively approves as a required part of a vocational 
rehabilitation program under chapter 31 of title 38, United 
States Code.  VAOPGCPREC 17-97 (May 2, 1997).  While the 
veteran's participation in a program to provide the requested 
benefit is now moot, in light of the possibility of 
reimbursement the Board finds the issue of entitlement 
remains for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the appeal was obtained.

2.  VA vocational rehabilitation opinions found that the 
veteran did not have an employment handicap.

3.  The evidence does not demonstrate that during the course 
of this appeal the veteran's employment ability was impaired. 


CONCLUSION OF LAW

The requirements for entitlement to vocational rehabilitation 
training in accordance with the provisions of Chapter 31, 
Title 38, United States Code, are not met.  38 U.S.C.A. 
§§ 3101, 3102 (West 2002); 38 C.F.R. §§ 21.40, 21.51 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The Board finds, 
however, that specific VCAA notice was not required in this 
case because the notification procedures for Chapter 31 
claims was not affected by this change in law.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice not 
required in case involving a waiver request).  The United 
States Court of Appeals for Veterans Claims (Court) has also 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  The Board finds that all relevant 
evidence necessary for the equitable disposition of the 
appeal was obtained and that additional efforts to notify or 
assist the appellant in this case is not required.

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to become employable to the maximum 
extent feasible and to obtain and maintain suitable 
employment.  38 U.S.C.A. § 3100 (West 2002); 38 C.F.R. § 21.1 
(2006).  

VA regulations provide that a person shall be entitled to a 
rehabilitation program under Chapter 31 if such person is a 
veteran who (a)(1) has a service-connected disability rated 
at 20 percent or more that was incurred or aggravated in 
service on or after September 16, 1940; (2) is hospitalized 
for a service-connected disability and has a disability that 
will likely be compensable at a rate of 20 percent or more; 
or (3) has a service-connected disability which is 
compensable, or is likely to be compensable at less than 20 
percent, if the individual filed an original application for 
Chapter 31 before November 1, 1990, and (b) is determined by 
VA to be in need of rehabilitation because of an employment 
handicap.  38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 
(2006).

An employment handicap is "an impairment of the veteran's 
ability to prepare for, obtain, or retain employment 
consistent with the veteran's abilities, aptitudes, and 
interests."  38 C.F.R. § 21.51(b) (2006).  The term 
"impairment" is defined as a restriction on employability 
caused by disabilities, negative attitude towards the 
disabled, deficiencies in education and training, and other 
pertinent factors.  38 C.F.R. § 21.51(c).  The law provides 
that an "employment handicap" does not exist when any one 
of the following conditions is present: (i) The veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; or (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 C.F.R. 
§ 21.51(f)(2).

The veteran's service-connected disability need not be the 
sole or primary cause of the employment handicap, but it must 
materially contribute to the impairment as described above in 
38 C.F.R. § 21.51(c)(1).  Therefore, its effects must be 
identifiable, measurable, or observable.  38 C.F.R. 
§ 21.51(c)(3).

Evidence of the consistency of interests with training and 
employment may be based on the veteran's statements to a VA 
counseling psychologist during initial evaluation or 
subsequent re-evaluation, the veteran's history of 
participation in specific activities; or information 
developed by VA through use of interest inventories.  
38 C.F.R. § 21.51(c)(4).  The veteran's abilities to obtain 
or retain employment are not impaired if he has a history of 
current, stable, continuous employment.  38 C.F.R. 
§ 21.51(e)(2), (3). 

The law and regulations also provide that a separate 
determination addressing whether a "serious employment 
handicap" exists shall be made in each case in which an 
employment handicap is found.  38 U.S.C.A. § 3106(a) (West 
2002); 338 C.F.R. § 21.52(a).  VA regulations define a 
"serious employment handicap" as a significant impairment 
of a veteran's ability to prepare for, obtain or retain 
employment consistent with such veteran's abilities, 
aptitudes, and interests. 38 C.F.R. § 21.52(b).

In reviewing a Board determination concerning Chapter 31 
vocational rehabilitation benefits the Court has noted that 
"the Secretary is given broad authority to make awards and 
determine the scope of services and assistance."  Kandik v. 
Brown, 9 Vet. App. 434, 438 (1996).  The Court further noted 
that such determinations are only set aside in cases found to 
be arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with law.

In this case, the pertinent evidence of record shows that 
service connection has been established for degenerative 
joint disease of the lumbar spine and shoulders (20 percent), 
residuals of a right wrist injury (10 percent), residuals of 
a left elbow injury (10 percent), migraine headaches (10 
percent), tinnitus (10 percent), residuals of a left ankle 
injury (0 percent), right ear hearing loss (0 percent), and 
recurrent bilateral iritis (0 percent).  The veteran's 
combined service-connected disability rating is 50 percent.  

An April 2003 VA counseling record noted the veteran, in 
essence, requested entitlement to VA vocational 
rehabilitation benefits for a master's degree in science and 
computer information systems.  It was noted that during 
service he had received training in logistics and had served 
as a strategic planning officer before retiring in October 
1992.  He reported he had worked as a logistics instructor 
from July 1992 to August 1997 and that he left that position 
for better pay.  From August 1996 to December 1997 he worked 
as a task manager assisting Bosnian forces and left that 
position when the contract was completed.  He stated that he 
had been employed as a systems engineer and analyst since 
February 1998.  He submitted a copy of his resume indicating 
his present position was Director of Systems Engineering and 
Operations for AT&T/GRCI Corporation in suburban Washington, 
DC.  It was also noted that he had a degree in political 
science, a master's of business administration degree, post-
graduate work in taxation and accounting, and that he was a 
certified professional logistician.  

A July 2003 VA report on computer aptitude testing and 
assessment noted that the veteran was interviewed and that he 
completed testing.  It was noted that the veteran had 
enrolled in the master's degree program because he lacked the 
technical knowledge required to compete for project 
management positions and that he feared he would lose his 
present employment if he did not update his academic 
credentials to include technology related course work.  He 
also believed it would be difficult for him to compete in the 
field of logistics because of his age and dated skills.  The 
evaluator stated that the veteran might not be a competitive 
candidate for information technology (IT) project management 
positions due to his limited knowledge of the field and that 
logistics systems had changed significantly since 1992, but 
that it would be difficult to say that a person with his 
credentials could not find employment in the local market.  
It was noted the veteran's service-connected disabilities 
appeared to be aggravated by keyboard use.

As to the issue of the veteran's competitiveness for IT 
project management positions, the evaluator (a Vocational 
Specialist and IT Evaluator) noted that based upon the 
employer's willingness to consider him for IT project 
management positions the veteran's pursuit of a master's 
degree in computer information systems was reasonable.  It 
was noted that the veteran was a good candidate for a 
master's degree in information systems, but that it could not 
be said with certainty that he would not be a competitive 
candidate for logistics positions in the local job market.  
In correspondence dated in August 2003 the evaluator noted 
that the veteran had sufficient credentials for employment in 
logistics and that his request for retraining was geared more 
toward a career change that was more a preference than an 
employment handicap.  

In correspondence dated in July 2003 the veteran's supervisor 
stated the veteran had been employed as a staff member 
supporting a government contract for the previous five years.  
It was noted that the contract was drawing to a close and 
that the veteran needed to update his knowledge and expand 
his area of expertise in order to continue to be of high 
value to AT&T.  He was considered to be much more competitive 
for a managerial position with a master's degree and his 
skills as a logistician were dated and less desirable to 
future employers.  

In denying the veteran's claim, the VA Vocational 
Rehabilitation and Employment Counselor found the veteran did 
not have an employment handicap.  It was noted that the 
veteran had maintained continuous employment since service at 
increasingly higher levels and that he was presently in a 
supervisory position looking to move to a higher supervisory 
position.  The veteran was offered VA employment services.

In his substantive appeal the veteran stated that his 
service-connected disabilities had worsened and reported that 
he had been demoted to the position of an analyst when the 
project he had been working on was completed.  He described 
the difficulty he had experienced in obtaining employment 
since service and reported that he had been informed that if 
he did not win a contract for his present employer he would 
lose his job in January 2004.  He stated that he was 
presently being given work to keep him busy and that proposal 
writing was outside his interests, skills, and talents.  

At his personal hearing in September 2006 the veteran 
testified that he had received his master's degree in science 
and computer information systems and reported that he had 
recently gotten another job.  He stated that his information 
technology skills had been noted as one of the primary 
reasons as to why he had been hired.  He reiterated his claim 
that he had been in jeopardy of losing his employment at the 
time of his initial claim and that it was unlikely he could 
have found adequate other employment without further 
training.  He stated that his service-connected disabilities 
had progressed to the point that his abilities were an 
impairment to his continuing in the positions for which he 
had been trained and employed.

Based upon the evidence of record, the Board finds it is not 
demonstrated that during the course of this appeal the 
veteran's employment ability was impaired.  Nor is it shown 
that his ability to prepare for, obtain, or retain employment 
consistent with his abilities, aptitudes and interests was 
impaired as a result of disability.  While the July 2003 
supervisor statement indicates that the veteran would be more 
competitive with additional education, it did not indicate 
that the veteran had an employment handicap.  The veteran has 
submitted no evidence that he either attempted or was unable 
to obtain any employment based upon his existing abilities 
since filing his claim in 2003.  He apparently did not lose 
his job in January 2004.

While the veteran met the service-connected disability 
criteria for basic entitlement to vocational rehabilitation 
training, the Board finds there is no probative evidence of 
an employment handicap.  The veteran's belief as to the 
limited employment opportunities possibly available to him 
without additional training is considered to be plausible; 
however, the opinions of the vocational rehabilitation and 
employment counselor, and the vocational specialist and IT 
evaluator, are considered to warrant a higher degree of 
probative weight.  These evaluators are considered to have a 
greater level of expertise as to such matters as a result of 
their training and experience, and they opined that the 
veteran did not have an employment handicap.

The veteran asserts his claim should be considered under the 
provisions of 38 C.F.R. § 21.72 and 38 C.F.R. § 21.284 for 
rehabilitation to the point of employability; however, as he 
is found not to have an employment handicap these provisions 
are not applicable to his claim.  He has not met the criteria 
for basic entitlement and such additional issues as to 
rehabilitation to the point of employability are not 
considered to be relevant.  In essence, the Board finds basic 
entitlement is required prior to application of any 
regulations addressing the adequacy of rehabilitation.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31 is denied.



____________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


